CAMPBELL, Acting Chief Judge.
We find no merit in any of the issues raised in this Anders appeal except as concerns a scrivener’s error on the judgment and the assessment of investigatory costs. We therefore affirm appellant’s conviction and sentence without discussion.
In addition to trafficking in cocaine (Count I), appellant was also convicted of loitering and prowling (Count II), and resisting an officer without violence (Count IV). The written judgment, however, reflects the resisting arrest conviction twice, once referring to it as Count II and then referring to it as Count IV, with no mention of the loitering and prowling conviction. We therefore remand for correction of this scrivener’s error so that the judgment lists all three convictions and the appropriate count.
We strike the imposition of $100 in investigatory costs since the State failed to present any supporting documentation for such costs and the trial court failed to follow the procedures set forth in section 939.01, Florida Statutes (1993). See Mickler v. State, 682 So.2d 607 (Fla. 2d DCA 1996); Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). On remand, the State may again seek to have these costs assessed against appellant following the procedures outlined in section 939.01. Mickler.
FRANK and ALTENBERND, JJ., concur.